DAVIDSON, Judge.
This is a conviction for statutory rape upon a female under the age of eighteen years, with punishment assessed at five years in the penitentiary.
The prosecutrix, a female under the age of fifteen years testified that appellant raped her by force and against her will. The offense occurred while the parties were in the front seat of an automobile. As soon as she arrived home, the prosecutrix reported the crime to her mother, who carried her to a doctor for examination, the doctor’s examination revealed that the hymen of prosecutrix had been ruptured and was bleeding.
This testimony made a case of guilt for the state and was sufficient to support the jury’s finding.
Testifying as a witness, appellant admitted that he attempted, with the consent of the prosecutrix, to engage in an act of intercourse with her but that, when she complained of pain, he desisted and made no further effort to engage in the act of intercourse. He claimed that the injury to the privates of prosecutrix was done by his fingers.
The exceptions and objections to the court’s charge, which appear in the record, do not bear the certificate of the trial court showing that they were presented to him, as required by Art. 658, C. C. P. Hence, appellant’s exceptions to the charge are not before us for consideration.
It was the province of the jury to accept the testimony of *603the prosecutrix and reject that of the appellant. The facts warrant the conviction.
No reversible error appearing, the judgment is affirmed.